EXHIBIT 10.1

 

AMENDMENT NO. 1

 

TO

 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT IN THE AMOUNT OF
US$10,000,000

 

BY AND AMONG

 

ARTEC GLOBAL MEDIA, INC.,
as Borrower,

 

AND

 

TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender

 

November 18, 2016

 



 1

 



 

AMENDMENT NO. 1 TO

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is dated and effective as of November 18, 2016 (the “Effective
Date”), by and among (i) ARTEC GLOBAL MEDIA, INC., a corporation incorporated
under the laws of the State of Nevada (the “Borrower”), (ii) any Person to
hereafter become a Subsidiary of the Borrower pursuant to Section 10.18 of the
Credit Agreement, and any Person that from time to time may hereafter become
liable for the Obligations, or any part thereof, as joint and several guarantors
(together, jointly and severally, the “Guarantors” and together with the
Borrower, the “Credit Parties”) and (iii) TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands,
as lender (the “Lender”).

 

WITNESSETH

 

WHEREAS, the Borrower and Lender have entered into that certain Senior Secured
Revolving Credit Facility Agreement, dated as of May 31, 2015 and made effective
as of December 24, 2015 (the “Credit Agreement”), pursuant to which the Lender
agreed to make available to the Borrower a secured revolving loan in the amount
of up to Ten Million United States Dollars (US$10,000,000), subject to the terms
and conditions therein contained, and of this amount, the Lender made an initial
principal advance of Nine Hundred Thousand and No/100 United States Dollars
(US$900,000) to the Borrower (the “Initial Advance”);

 

WHEREAS, as of the date hereof, a total aggregate principal amount of Seven
Hundred Fifty Thousand and No/100 United States Dollars (US$750,000) of the
Initial Advance (the “Escrowed Amount”) is being held in reserve by Lender until
such time as Lender shall release, in Lender’s sole and absolute discretion;

 

WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to release Four Hundred Fifty Thousand and No/100 United
States Dollars (US$450,000) of the Escrowed Amount (the “Escrow Release Amount”)
to the Borrower for working capital financing for Borrower and a potential
acquisition;

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement (as
amended hereby, the “Amended Credit Agreement”), as set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

2. Release of Escrowed Amount. In consideration of the promises, terms,
conditions, waivers, and additional fees herein contained, the Lender hereby
agrees to release the Escrow Release Amount to the Borrower on the Effective
Date.

 



 2

 



 

3. Amendment of the Credit Agreement. Subject to the terms and conditions of
this Amendment, the Credit Agreement is hereby amended and supplemented as
follows:

 

(a) all references to the “Senior Secured Revolving Credit Facility Agreement”
or the “Agreement” contained in the Credit Agreement shall be deemed to refer to
the Credit Agreement as further amended hereby;

 

4.Renewal of Revolving Loan. By its execution hereof, the Borrower hereby
provides written notice to Lender of Borrower’s election to renew the Revolving
Loan Commitment and extend the Revolving Loan Maturity Date until October 18,
2017 (subject to the terms and conditions of the Amended Credit Agreement) and,
by its execution hereof, the Lender hereby consents and agrees to such renewal
and extension.

 

5. Representations and Warranties of the Credit Parties. The Credit Parties
represent and warrant to the Lender that immediately after giving effect to this
Amendment, the representations and warranties of the Credit Parties as set forth
in the Credit Agreement, as amended hereby, are true and correct in all material
respects and no default or Event of Default (other than the Excluded Events of
Default (as defined below)) shall have occurred and be continuing. To the extent
pertaining to the representations and warranties made as of the Effective Date
of this Amendment, Schedules 7.1, 7.4(a), 7.4(b), 7.28 and 7.29 to the Credit
Agreement are hereby amended and replaced with the versions attached hereto,
which are updated as of the Effective Date. Regarding the representations and
warranties set forth in Section 7.11 of the Credit Agreement, the parties
acknowledge the exception that the Borrower has not timely filed its quarterly
report on Form 10-Q for the quarterly period ended July 31, 2016 (the “Form
10-Q”). The Borrower agrees that it will file the Form 10-Q within forty five
(45) days after the Effective Date of this Amendment. As used herein, “Excluded
Event of Default” means any default or Event of Default that occurred prior to
the Effective Date of this Amendment. Lender hereby acknowledges and agrees that
it has waived the Excluded Events of Default and that none of the Excluded
Events of Default shall be the basis, in whole or in part, for any future
default or Event of Default.

 

6. Security Interest Confirmation. The Credit Parties each hereby represent,
warrant and covenant that (i) the Lender’s security interests in all of the
“Collateral” (as such term is defined in each Security Agreement executed by
each of the Credit Parties in connection with the Credit Agreement) are and
remain valid, perfected, security interests in such Collateral, (ii) the
additional principal amount advanced by the Lender in connection with this
Amendment and any and all additional obligations incurred by the Credit Parties
in connection therewith constitute Obligations (as defined in the Credit
Agreement) and such additional principal amount and additional obligations are
each secured by Lender’s security interests in all of the Collateral, and (iii)
the Credit Parties have not granted any other encumbrances or security interests
of any nature or kind in favor of any other Person affecting any of such
Collateral, other than Permitted Liens.

 



 3

 



 

7. Ratification. The Credit Parties hereby acknowledge, represent, warrant and
confirm to Lender that: (i) each of the Loan Documents executed by the Credit
Parties are valid and binding obligations of the Credit Parties, enforceable
thereagainst in accordance with their respective terms; (ii) all obligations of
the Credit Parties under all the Loan Documents are, shall be and continue to be
secured by and under the Security Agreements, the Guaranty Agreements, the UCC
Financing Statements,and all other Loan Documents; (iii) there are no defenses,
setoffs, counterclaims, cross-actions or equities in favor of the Credit Parties
to or against the enforcement of any of the Loan Documents, and to the extent
the Credit Parties have any defenses, setoffs, counterclaims, cross-actions or
equities against the Lender and/or against the enforceability of any of the Loan
Documents, the Credit Parties acknowledge and agree that same are hereby fully
and unconditionally waived by the Credit Parties; and (iv) no oral
representations, statements, or inducements have been made by Lender or any
agents or representatives of the Lender with respect to any of the Loan
Documents.

 

8. No Defaults. Each Credit Party hereby represents and warrants that as of the
date hereof there exists no Event of Default (other than any Excluded Events of
Default) or any condition which, with the giving of notice or passage of time,
or both, would constitute an Event of Default. The Lender hereby acknowledges
and agrees that, to its knowledge, as of the date hereof there exists no Event
of Default.

 

9. Covenants. Each Credit Party hereby reaffirms that it has duly performed and
observed the covenants and undertakings set forth in the Credit Agreement and
each Loan Document, and covenants and undertakes to continue to duly perform and
observe such covenants and undertakings, as amended hereby, so long as the
Credit Agreement, as amended hereby, shall remain in effect.

 

10. No Other Amendment. All other terms and conditions of the Credit Agreement
shall remain in full force and effect and the Credit Agreement shall be read and
construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

 

11.Second Tranche Advisory Fee. In consideration of the promises, terms,
conditions, waivers and advisory services provided by the Lender herein
contained, which such promises, terms, conditions, waivers and advisory services
the Borrower hereby acknowledges and agrees that the Lender has fully rendered
to its satisfaction, the Borrower shall pay to Lender an additional fee for
advisory services in the amount of Two Hundred Thousand and No/100 United States
Dollars (US$200,000.00) (the “Second Tranche Advisory Fee”) by issuing to Lender
three (3) Fee Notes, the form of which is attached hereto as Exhibit “A”, each
in the amount of Sixty-Six Thousand Six Hundred Sixty-Six and 66/100 United
States Dollars (US$66,666.66). The Fee Notes shall be issued on the Effective
Date and shall bear maturity dates of six (6), nine (9) and twelve (12) months
respectively. The principal amount of the Fee Notes outstanding from time to
time shall bear zero (0) interest, provided that no default or Event of Default
has occurred or is continuing. Any amount of principal on the Fee Notes which is
not paid when due, whether at stated maturity, by acceleration or otherwise,
shall at Lender’s option bear interest payable on demand at the Default Rate.

 

12. Fees and Expenses. The Borrower agrees to pay to the Lender, upon the
execution hereof, (i) a legal fee equal to Seven Thousand Five Hundred United
States Dollars (US$7,500), (ii) a due diligence fee equal to Two Thousand Five
Hundred United States Dollars (US2,500), and all costs and expenses of the
Lender and Lender's counsel in connection with the preparation and execution of
this Amendment and the Fee Notes and the review of all other documentation in
connection herewith and therewith, which such amount shall be offset against the
Escrow Release Amount and paid on the Effective Date.

 



 4

 



 

13. Conditions Precedent. The effectiveness of this Amendment and the obligation
that the Lender to advance the additional principal amounts provided herein
shall be expressly subject to the following conditions precedent:

 

(a) Amendment. Each Credit Party shall have executed and delivered to the Lender
two original copies of this Amendment;

 

(b) Fee Notes. An original of each of the three (3) Fee Notes duly executed by
Borrower, in the form attached hereto as Exhibit A;

 

(c) Corporate Documents. The Lender shall have received such evidence as it may
require as to the authority of the officers or attorneys-in-fact executing this
Amendment and any and all other related documents and such other corporate
documents it may request, including, but not limited to, approval of the board
of directors, as applicable, of each of the Credit Parties, resolutions of the
shareholders or members, as applicable, of each Credit Party, an officer’s
certificate of each Credit Party, each in form and substance satisfactory to the
Lender in its sole discretion;

 

(d) Search Results. The Lender shall have received copies of UCC search reports,
issued by the Secretary of State of the state of organization of each Credit
Party, dated such a date as is reasonably acceptable to Lender, listing all
effective financing statements which name the Credit Parties, under their
present name and any previous names, as debtors, together with copies of such
financing statements;

 

(e) Certificate of Good Standing. The Lender shall have received copies of
certificates of good standing with respect to each Credit Party, issued by the
Secretary of State of the state of organization of each Credit, dated such a
date as is reasonably acceptable to Lender, evidencing the good standing
thereof;

 

(f) Fees Paid. The Lender or its counsel shall have received payment in full of
all fees and expenses due under this Amendment; and

 

(g) No Event of Default; Representations and Warranties. The Lender shall be
satisfied, and shall have received a certificate signed by a duly authorized
officer of each Credit Party, dated such a date as is reasonably acceptable to
Lender, that (i) no Event of Default or event which, with the passage of time,
giving of notice or both would become an Event of Default (other than the
Excluded Events of Default) have occurred and be continuing; and (ii) the
representations and warranties of the Borrower contained in the Credit
Agreement, as amended and supplemented hereby, shall be true on and as of the
Effective Date (except to the extent such representation or warranty expressly
relates to an earlier date).

 

 5

 



 

14. Initial Advance. The Borrower and Lender entered into that certain
Securities Purchase Agreement, dated as of May 31, 2015 and effective as of
December 24, 2015 (the “Purchase Agreement”), pursuant to which the Borrower
issued to the Lender and the Lender purchased from the Borrower a senior
secured, convertible, redeemable debenture in the principal amount of One
Hundred Thousand and No/100 United States Dollars ($100,000) (the “Debenture”).
Upon the execution of this Agreement, the parties agree and acknowledge that any
and all obligations and indebtedness under the Purchase Agreement and the
Debenture shall be consolidated with the Obligations under the Amended Credit
Agreement and evidenced by that certain Senior Secured Revolving Convertible
Note, dated May 31, 2015 but effective as of December 24, 2015, issued by the
Buyer in favor of the Lender in the amount of Nine Hundred Thousand and No/100
United States Dollars ($900,000) (the “Note”) and that the Note shall be a
substitute of one evidence of debt without any intent to extinguish the
indebtedness or obligations evidenced by the Purchase Agreement or Debenture.
The Borrower acknowledges and agrees that immediately following the execution of
this Amendment, the total amount outstanding and owing under the Note by the
Borrower, including the amounts which have been consolidated from the Purchase
Agreement and Debenture, is Seven Hundred Thousand and No/100 United States
Dollars ($700,000) plus interest and fees. In addition, following the execution
of this Amendment, the terms and conditions of the Purchase Agreement and
Debenture shall no longer be in effect. Furthermore, that certain Committed
Equity Facility Agreement, dated as of May 31, 2015 and effective as of December
24, 2015, by and between the Borrower and Lender, and that certain Registration
Rights Agreement, dated as of May 31, 2015 and effective as of December 24,
2015, executed by the Borrower and Lender in connection therewith, shall no
longer be in effect.

 

15. Execution in Counterparts. This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

16. Authority and Approval of Agreement; Binding Effect. The execution and
delivery by the Credit Parties of this Amendment, and the documents executed and
delivered in connection herewith, and the performance by Credit Parties of all
of its obligations hereunder and thereunder, have been duly and validly
authorized and approved by the Credit Parties and their boards of directors, as
applicable, pursuant to all applicable laws, and other than the corporate action
or resolutions delivered by the Credit Parties in connection with this
Amendment, no other corporate action or consent on the part of the Credit
Parties, its board of directors, stockholders or any other Person is necessary
or required by the Credit Parties to execute this Amendment, and the documents
executed and delivered in connection herewith and therewith, to consummate the
transactions contemplated herein and therein, or perform all of the Credit
Parties’ obligations hereunder and thereunder. This Amendment, and each of the
documents executed and delivered in connection herewith and therewith, have been
duly and validly executed by the Credit Parties (and the officer executing this
Amendment and all such other documents is duly authorized to act and execute
same on behalf of the Credit Parties) and constitute the valid and legally
binding agreements of the Credit Parties, enforceable against the Credit Parties
in accordance with their respective terms.

 

17. Indemnification. The Credit Parties hereby agree to indemnify and hold the
Lender harmless from and against any and all claims payable by the Lender to any
Person, including reasonable attorneys' and paralegals' fees and expenses, court
costs, settlement amounts, costs of investigation and interest thereon from the
time such amounts are due at the highest non-usurious rate of interest permitted
by applicable law, through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to any matters
relating to this Amendment, or any of the Loan Documents except to the extent
arising from or related to the gross negligence or willful misconduct of the
Lender. The foregoing indemnification obligations shall survive the termination
of any of the Loan Documents and repayment of the Revolving Note.

 



 6

 



 

18. Release. As a material inducement for Lender to enter into this Amendment,
the Credit Parties do hereby release, waive, discharge, covenants not to sue,
acquits, satisfies and forever discharges the Lender and its respective
successors and assigns, from any and all claims whatsoever in law or in equity
which the Credit Parties ever had, now has, or which any successor or assign of
the Credit Parties hereafter can, shall or may have against the Lender, for,
upon or by reason of any matter, cause or thing whatsoever related to the this
Amendment or any other Loan Documents, through the date hereof. The Credit
Parties further expressly agree that the foregoing release and waiver is
intended to be as broad and inclusive as permitted by the laws of the
jurisdiction governing the Loan Documents. In addition to, and without limiting
the generality of foregoing, the Credit Parties further covenant with and
warrant unto the Lender, that there exist no claims, counterclaims, defenses,
objections, offsets or other claims against the Lender, or the obligation of the
Credit Parties to comply with the terms and provisions of the Loan Documents.
The foregoing release shall survive the termination of any of the Loan Documents
and repayment of the Revolving Note.

 

19. Lender’s Conduct. As of the date of this Amendment, the Credit Parties
hereby acknowledge and admit that: (i) the Lender has acted in good faith and
has fulfilled and fully performed all of its obligations under or in connection
with any of the Loan Documents; and (ii) that there are no other promises,
obligations, understandings or agreements with respect to the Loan Documents,
except as expressly set forth herein and the other Loan Documents.

 

20. GOVERNING LAW. EXCEPT IN THE CASE OF THE MANDATORY FORUM SELECTION CLAUSE
SET FORTH HEREIN, THIS AMENDMENT, THE CREDIT AGREEMENT, AS AMENDED HEREBY, THE
LOAN DOCUMENTS AND THE REVOLVING NOTE SHALL BE SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS.

 

21. MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AMENDMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AMENDMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA OR THE STATE
AND/OR FEDERAL COURTS LOCATED IN CLARK COUNTY, NEVADA (AS DETERMINED BY LENDER).
THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND
GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW OR NEVADA LAW, AS
APPLICABLE.

 

22. Amendment Effective Date. All references in any Loan Document to the Credit
Agreement on and after the date hereof shall be deemed to refer to the Credit
Agreement as amended hereby, and the parties hereto agree that on and after the
Effective Date, the Credit Agreement, as amended hereby, is in full force and
effect.

 

[signatures pages follow]

 



 7

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

BORROWER:

 



ARTEC GLOBAL MEDIA, INC.   By/s/ Caleb W. Wickman

Name:

Caleb W. Wickman Title:President 



 

STATE OF ________________         )

                                                                 ) SS.

COUNTY OF ______________          )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Caleb W. Wickman, President of Artec Global
Media, Inc., a Nevada corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 



 



 8

 



 



LENDER:

 

 

 

TCA GLOBAL CREDIT MASTER FUND, LP   By:TCA Global Credit Fund GP, Ltd.

Its:

General Partner   By:/s/ Robert Press 

Name:

Robert Press

 

Title:

Director

 



 



 9

 



 

EXHIBIT A

 

FORM OF FEE NOTE




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10

 



 

Schedule 7.1

 

Subsidiaries

 

None




 

 

 

 

 

 

 



 11

 



 

Schedule 7.4

 

Capitalization

 

(a)

 

Number of Common Stock authorized: 10,000,000,000

 

Number of Common Stock outstanding: 768,341,984 (as of November 4, 2016)

 

Number of Series A Convertible Preferred Stock authorized: 100,000

 

Number of Series A Convertible Preferred Stock outstanding: 900

 

Number of remaining “Blank Check” Preferred Stock authorized: 9,900,000

 

Number of remaining “Blank Check” Preferred Stock outstanding: 0

 

(b)

 

(i)

 

Secured Convertible Promissory Note (in the original principal amount of
$225,000), dated January 7, 2015, issued by Artec Global Media, Inc. (“Artec”)
to Typenex Co-Investment, LLC (“Typenex”), provides Typenex with certain rights
to convert the outstanding balance of this Secured Convertible Promissory Note
into Common Stock of Artec

 

Warrant #1 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015, provides Typenex with certain rights to purchase Common Stock
of Artec

 

Warrant #2 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015, provides Typenex with certain rights to purchase Common Stock
of Artec

 

Warrant #3 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015, provides Typenex with certain rights to purchase Common Stock
of Artec

 

Warrant #4 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015, provides Typenex with certain rights to purchase Common Stock
of Artec

 

Warrant #5 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015, provides Typenex with certain rights to purchase Common Stock
of Artec

 

Warrant #6 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015, provides Typenex with certain rights to purchase Common Stock
of Artec

 

Convertible Note (in the original principal amount of $250,000), dated December
4, 2014, issued by Artec to Vista Capital Investments, LLC (“Vista”), provides
Vista with certain rights to convert the outstanding balance of this Convertible
Note into Common Stock of Artec

 



 12

 



 

Convertible Redeemable Note (in the original principal amount of $55,125), dated
October 30, 2014, issued by Artec to LG Capital Funding, LLC (“LG”), provides LG
with certain rights to convert the outstanding balance of this Convertible
Redeemable Note into Common Stock of Artec

 

Convertible Redeemable Note (in the original principal amount of $55,125), dated
January 30, 2015, issued by Artec to LG, provides LG with certain rights to
convert the outstanding balance of this Convertible Redeemable Note into Common
Stock of Artec

 

Convertible Redeemable Note (in the original principal amount of $78,750), dated
April 3, 2016, issued by Artec to LG, provides LG with certain rights to convert
the outstanding balance of this Convertible Redeemable Note into Common Stock of
Artec

 

Convertible Redeemable Note (in the original principal amount of $78,750), dated
July 7, 2016, issued by Artec to LG, provides LG with certain rights to convert
the outstanding balance of this Convertible Redeemable Note into Common Stock of
Artec

 

Convertible Note (which has an outstanding principal amount of $10,274 as of
October 31, 2016), dated April 28, 2015, issued by Artec to JMJ Financial
(“JMJ”), provides JMJ with certain rights to convert the outstanding balance of
this Convertible Note into Common Stock of Artec

 

Convertible Promissory Note (in the original principal amount of $69,000), dated
June 8, 2015, issued by Artec to Vis Vires Group, Inc. (“Vis Vires”), provides
Vis Vires with certain rights to convert the outstanding balance of this
Convertible Promissory Note into Common Stock of Artec

 

Convertible Promissory Note (in the original principal amount of $100,000),
dated February 5, 2016, issued by Artec to Search4.com, Inc., provides
Search4.com, Inc. with certain rights to convert the outstanding balance of this
Convertible Promissory Note into Common Stock of Artec

 

Convertible Redeemable Note (in the original principal amount of $37,500), dated
March 4, 2016, issued by Artec to T McNeil Advisors, LLC (“TMA”), provides TMA
with certain rights to convert the outstanding balance of this Convertible
Redeemable Note into Common Stock of Artec

 

Convertible Redeemable Note (in the original principal amount of $52,500), dated
September 14, 2016, issued by Artec to TMA, provides TMA with certain rights to
convert the outstanding balance of this Convertible Redeemable Note into Common
Stock of Artec

 



 13

 



 

Convertible Promissory Note (in the original principal amount of $25,000), dated
April 29, 2016, issued by Artec to Timothy Honeycutt, provides Timothy Honeycutt
with certain rights to convert the outstanding balance of this Convertible
Promissory Note into Common Stock of Artec

 

Convertible Note (in the original principal amount of $35,000), dated May 3,
2016, issued by Artec to Cerberus Finance Group Ltd. (“Cerberus”), provides
Cerberus with certain rights to convert the outstanding balance of this
Convertible Note into Common Stock of Artec

 

Convertible Promissory Note (in the original principal amount of $5,000), dated
June 20, 2016, issued by Artec to James Welsh, provides James Welsh with certain
rights to convert the outstanding balance of this Convertible Promissory Note
into Common Stock of Artec

 

Convertible Note (in the original principal amount of $75,000), dated July 1,
2016, issued by Artec to Silo Marketing and Funding, LLC (“Silo”), provides Silo
with certain rights to convert the outstanding balance of this Convertible Note
into Common Stock of Artec

 

(ii)

 

Secured Convertible Promissory Note (in the original principal amount of
$225,000), dated January 7, 2015, issued by Artec to Typenex

 

Convertible Note (in the original principal amount of $250,000), dated December
4, 2014, issued by Artec to Vista

 

Convertible Redeemable Note (in the original principal amount of $55,125), dated
October 30, 2014, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $55,125), dated
January 30, 2015, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $78,750), dated
April 3, 2016, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $78,750), dated
July 7, 2016, issued by Artec to LG

 

Convertible Note (which has an outstanding principal amount of $10,274 as of
October 31, 2016), dated April 28, 2015, issued by Artec to JMJ

 

Convertible Promissory Note (in the original principal amount of $69,000), dated
June 8, 2015, issued by Artec to Vis Vires

 

Convertible Promissory Note (in the original principal amount of $100,000),
dated February 5, 2016, issued by Artec to Search4.com, Inc.

 



 14

 



 

Convertible Redeemable Note (in the original principal amount of $37,500), dated
March 4, 2016, issued by Artec to TMA

 

Convertible Redeemable Note (in the original principal amount of $52,500), dated
September 14, 2016, issued by Artec to TMA

 

Convertible Promissory Note (in the original principal amount of $25,000), dated
April 29, 2016, issued by Artec to Timothy Honeycutt

 

Convertible Note (in the original principal amount of $35,000), dated May 3,
2016, issued by Artec to Cerberus

 

Convertible Promissory Note (in the original principal amount of $5,000), dated
June 20, 2016, issued by Artec to James Welsh

 

Convertible Note (in the original principal amount of $75,000), dated July 1,
2016, issued by Artec to Silo

 

(iv)

 

Each of the following notes contains a piggyback registration rights provision
that applies with respect to the shares issuable upon conversion of such note:

 

Convertible Note (in the original principal amount of $250,000), dated December
4, 2014, issued by Artec to Vista

 

Convertible Note (which has an outstanding principal amount of $10,274 as of
October 31, 2016), dated April 28, 2015, issued by Artec to JMJ

 

Each of the following agreements contain a provision requiring Artec to promptly
secure the listing of the shares issuable upon conversion of the related note(s)
upon each national securities exchange or automated quotation system, if any,
upon which shares of common stock of Artec are then listed:

 

Securities Purchase Agreement, dated as of October 30, 2014, between Artec and
LG

 

Securities Purchase Agreement, dated as of June 8, 2015, between Artec and Vis
Vires

 

(vi)

 

The following instruments contain anti-dilution or similar provisions that may
be triggered by the consummation of transactions contemplated by this Agreement
or related agreements:

 

Secured Convertible Promissory Note (in the original principal amount of
$225,000), dated January 7, 2015, issued by Artec to Typenex

 

Warrant #1 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015

 



 15

 



 

Warrant #2 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015

 

Warrant #3 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015

 

Warrant #4 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015

 

Warrant #5 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015

 

Warrant #6 to Purchase Shares of Common Stock, issued by Artec to Typenex on
January 7, 2015

 

Convertible Note (in the original principal amount of $250,000), dated December
4, 2014, issued by Artec to Vista

 

Convertible Promissory Note (in the original principal amount of $69,000), dated
June 8, 2015, issued by Artec to Vis Vires

 

(vii)

 

The following instruments contain redemption provisions:

 

Convertible Redeemable Note (in the original principal amount of $55,125), dated
October 30, 2014, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $55,125), dated
January 30, 2015, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $78,750), dated
April 3, 2016, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $78,750), dated
July 7, 2016, issued by Artec to LG

 

Convertible Redeemable Note (in the original principal amount of $37,500), dated
March 4, 2016, issued by Artec to TMA

 

Convertible Redeemable Note (in the original principal amount of $52,500), dated
September 14, 2016, issued by Artec to TMA

 

In addition, each note referenced in this schedule contains provisions that
provide for acceleration upon an event of default.

 

 16

 



 

Schedule 7.28

 

Bank Accounts and Deposit Accounts

 

Artec Global Media, Inc.

 

Name of Bank: Bank of America

 

Name of Account: Artec Global Media, Inc.

 

Routing Number: 026009593

 

Account Number: 3250 3552 3596

 

Authorized Signatories: A. Stone Douglass and Caleb W. Wickman

 



 17

 



 

Schedule 7.29

 

Places of Business

 

Artec Global Media, Inc.

 

249 South Highway 101, #324
Solana Beach, CA 92075

 

 

 

 

 

 


 

 



18



 